         Case 1:18-cv-09967-LGS Document 22 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MURDISE MOORE,

                                 Plaintiff
                                                                    18 Civ. 9967
                   - against -
                                                                      ORDER
MEGAN J. BRENNAN,

                                 Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, on May 7, 2020, the deadline for pro se Plaintiff to complete service on the

postmaster general was adjourned to May 20, 2020, and the initial conference was adjourned to

June 18, 2020. ECF 21;

       WHEREAS, on May 18, 2020, pro se Plaintiff sent a letter to the Court requesting a

sixty-day adjournment of the deadline to complete service. It is hereby

       ORDERED that the deadline to complete service on the postmaster general is adjourned

to July 22, 2020. The deadline for pro se Plaintiff to file an amended proof of service as to the

U.S. Attorney is adjourned to July 22, 2020. It is further

       ORDERED that the initial conference set for June 18, 2020, at 10:30 A.M. is adjourned

to August 20, 2020, at 10:30 A.M. Pre-conference materials are due on August 13, 2020.



Dated: May 26, 2020
       New York, New York
